Case 1:20-cr-00057-GBD Document 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

USOC SDNY

o

e nyt eye " ke
pak MOE Vl ENT ; ,
PLECPRONICALLY BGLeD |}
af!

¢

j

be Olden,

   
   

 

UNITED STATES OF AMERICA,
-against-
TIMOTHY COLEMAN,

Defendant.

GEORGE B. DANIELS, United States District Judge:

ORDER

20 Crim. 57 (GBD)

Defendant’s sentencing is adjourned from May 19, 2021 to June 23, 2021 at 10:00 AM.

Dated: New York, New York
April 15, 2021

SO ORDERED.

Gears B Donde

RGEJB. DANIELS
United States District Judge

 

 

 
